Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-4-2008

Bolden v. Magee Womens Hosp
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2545




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Bolden v. Magee Womens Hosp" (2008). 2008 Decisions. Paper 1064.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1064


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                    Case No: 07-2545

                                 CAROLE C. BOLDEN,

                                            Appellant

                                            v.

                        MAGEE WOMEN'S HOSPITAL OF THE
                          UNIVERSITY OF PITTSBURGH
                              MEDICAL CENTER


                   On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            District Court No. 2:05-cv-01063
                  District Judge: The Honorable Terrence F. McVerry


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    May 21, 2008

                    Before: SMITH and NYGAARD, Circuit Judges,
                            and STAFFORD, District Judge*

                                  (Filed: June 4, 2008)


                                       OPINION


STAFFORD, District Judge.

      Carole C. Bolden appeals the District Court's summary judgment in favor of



      *
       The Honorable William H. Stafford, Jr., Senior United States District Judge for
the Northern District of Florida, sitting by designation.
Bolden's former employer, Magee Women's Hospital of the University of Pittsburgh

Medical Center ("Magee"). We will affirm the judgment of the District Court.

       Bolden worked in Magee's Radiology Department as a clinical support specialist

for approximately four years. After she injured her arm in a non-work-related bus

accident in mid-August of 2003, she took a leave of absence from her job under the

Family and Medical Leave Act ("FMLA"). Bolden was informed that her FMLA leave

would expire on November 6, 2003. In December of 2003, when Bolden was still out of

work and unable to say when she would return, Magee began seeking applicants for

Bolden's position. Someone was hired to fill Bolden's position in early January of 2004.

       On January 23, 2004, after her position was filled, Bolden was released to return to

work with a 10-pound lifting restriction on her left arm. Bolden was advised to look for

open positions on the Magee job hotline and the University of Pittsburgh Medical

Center's website. Because hospital policy precluded leaves of absence in excess of six

months in any twelve-month period, Bolden had until mid-March to transfer to another

position. When she failed to meet that deadline, her employment was terminated.

       Bolden filed a claim with the Equal Employment Opportunity Commission

("EEOC") on November 23, 2004, alleging disability discrimination in violation of the

Americans with Disabilities Act of 1990 ("ADA"), as amended, 42 U.S.C. §§ 12101-

12213. After the EEOC dismissed her charge, Bolden filed suit in federal court, alleging

that Magee discriminated against her on the basis of a disability and that Magee failed to

accommodate her disability. On Magee's motion for summary judgment, the District

                                             2
Court determined—among other things—that Bolden failed to establish that she had a

qualifying disability for purposes of the ADA. The District Court accordingly entered

judgment in Magee's favor, and this appeal followed.1

       We exercise plenary review over the district court's grant of summary judgment.

Bowers v. Nat'l Collegiate Athletic Ass'n, 475 F.3d 524, 535 (3d Cir. 2007). We will

affirm a grant of summary judgment if there are no issues of disputed material fact and

the moving party is entitled to judgment as a matter of law. Id.

       Under the ADA, the term "disability" means "a physical or mental impairment that

substantially limits one or more of the major life activities of [an] individual." 42 U.S.C.

§ 12102(2); 29 C.F.R. § 1630.2(g). In Toyota Motor Manufacturing, Kentucky, Inc. v.

Williams, 534 U.S. 184 (2002), the Supreme Court concluded that the terms used in

defining "disability" under the ADA "need to be interpreted strictly to create a demanding

standard for qualifying as disabled." Id. at 197. The Court further concluded that the

term "substantially" in the phrase "substantially limits" suggests "considerable" or "to a

large degree." Id. at 196. Similarly, we have held that "only extremely limiting

disabilities—in either the short or long-term—qualify for protected status under the

ADA." Marinelli v. City of Erie, Pa., 216 F.3d 354, 362 (3d Cir. 2000).

       "[T]emporary, non-chronic impairments of short duration, with little or no long

term or permanent impact, are usually not disabilities." 29 C.F.R. Pt. 1630, App., §


       1
       The District Court exercised jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1343. Appellate jurisdiction exists under 28 U.S.C. § 1291.
                                              3
1630.2(j). As explained by the Fourth Circuit:

       Applying the protections of the ADA to temporary impairments . . . would
       work a significant expansion of the Act. The ADA simply was not
       designed to protect the public from all adverse effects of ill-health and
       misfortune. Rather, the ADA was designed to “assure [ ] that truly
       disabled, but genuinely capable, individuals will not face discrimination in
       employment because of stereotypes about the insurmountability of their
       handicaps. Extending the statutory protections available under the ADA to
       individuals with broken bones, sprained joints, sore muscles, infectious
       diseases, or other ailments that temporarily limit an individual's ability to
       work would trivialize this lofty objective.

Halperin v. Abacus Tech. Corp., 128 F.3d 191, 200 (4th Cir. 1997), abrogated in part on

unrelated grounds by Baird ex rel. Baird v. Rose, 192 F.3d 462 (4th Cir. 1999). We have

likewise recognized that a "transient, nonpermanent condition," McDonald v.

Commonwealth, 62 F.3d 92, 97 (3d Cir. 1995), and "a temporary, non-chronic impairment

of short duration," Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 380 (3d Cir. 2002), are not

disabilities covered by the ADA. See also Colwell v. Suffolk County Police Dep't, 158
F.3d 635, 646 (2d Cir. 1998) (holding that an impairment lasting seven months was of too

brief a duration to be a disability under the ADA); Sanders v. Arneson Prods., 91 F.3d
1351, 1354 (9th Cir. 1996) (same, three and one-half months).

       Here, the evidence establishes that Bolden suffered an arm injury constituting a

temporary, non-chronic impairment of brief duration, with no long term or permanent

effect. Within four months of her accident, she was able to resume many of her activities;

within five months, she was able to resume most of her activities; within seven months,

she was able to resume all of her activities without restriction. The District Court


                                             4
correctly determined that no reasonable juror could find that Bolden had a "disability"

within the meaning of the ADA. The District Court also correctly found that, because

Bolden did not have a qualifying disability, Magee had no duty to accommodate her or to

engage in an interactive process with her.

       We will affirm the judgment of the District Court.




                                             5